    Case 1:18-cv-01317-RGA Document 13 Filed 01/04/19 Page 1 of 15 PageID #: 99



                             IN THE UNITED STATES DISTRICT COURT  
                                 FOR THE DISTRICT OF DELAWARE 
 
EDWARD THOMAS KENNEDY,                        
               Plaintiﬀ,                                                          
       
           v.                                                              Case No.1:18-cv-01317-RGA  
                                                                           JURY TRIAL DEMANDED 
                                                           
AT&T, INC.,  
DAVID R. McATEE,  
JOHN J. STEPHENS, and  
RANDALL L. STEPHENSON, 
                   Defendants, 
                                       
                                 PLAINTIFF'S FIRST AMENDED COMPLAINT 
 
         TAKE JUDICIAL COGNIZANCE 
          
         A.       Plaintiﬀ  Kennedy  accepts  the  oath  of  oﬃce  of  the  Judge  assigned  to  administrate 
this  case  and  binds  him  to  it  and  notices  this  court  of  record concerning the national emergency, 
the  rule  of  law  and  military  law,  eﬀective  January  1,  2019,  under  the  authority  of  Executive 
Order  13825,  signed  by  the  United  States  President  Donald  J.  Trump,  for  actions  by  the 
Defendants and their accounting and law ﬁrm agents may include treason. 
          
         B.       Executive Order Declares National Emergency 
          
         In  December  of  2017,  President  Trump  issues  an  Executive  Order  titled  Blocking  the 
Property  of  Persons  Involved  in  Serious  Human  Rights  Abuse  or  Corruption.  The  President  in 
this order declares a national emergency, and declares the following: 
 
         "Therefore  I  determine  that  serious  human  rights  abuse  and  corruption  around  the  world 
constitute  an  unusual  and  extraordinary  threat  to  the  national  security,  foreign  policy,  and 
economy  of  the  United  States,  and  I  hereby  declare  a  national  emergency  to  deal  with  that 
threat."  
 
         a.       Executive Order 13825 concerning 2018 Amendments to the Manual for  
Courts-Martial, United States (March 1, 2018) eﬀective January 1, 2019. 
 
         b.       Executive  Order  13772  on  Core  Principles  for  Regulating  the  United  States 

                                                       
                                                     1 
Case 1:18-cv-01317-RGA Document 13 Filed 01/04/19 Page 2 of 15 PageID #: 100



Financial System (February 3, 2017). 
 
        c.      Executive  Order  13773–on  Enforcing  Federal  Law  with  Respect  to Transnational 
Criminal Organizations and Preventing International Traﬃcking (February 9, 2017). 
         
        d.      Executive  Order  13800–on  Strengthening  the  Cybersecurity  of  Federal  Networks 
and Critical Infrastructure (May 11, 2017). 
         
        e.      Executive Order 13818—Blocking the Property of Persons Involved in Serious  
Human Rights Abuse or Corruption (December 20, 2017). 
 
        f.      Presidential  Proclamation  on National Slavery and Human Traﬃcking Prevention 
              1
Month, 2019 (January 2019). 
         
JURISDICTION AND VENUE 
 
        1.      This is a matter under common law Torts and The Racketeer Inﬂuenced and  
         
Corrupt Organizations Act commonly referred to as RICO Act or simply RICO, a US federal law  
 
that provides for extended criminal penalties and a civil cause of action for injuries for acts  
 
performed as part of an ongoing criminal organization diversity matter, and this court of record  
 
has jurisdiction over such matters. Defendant AT&T, Inc. is incorporated in the state of  
 
Delaware in this court's jurisdiction.  
 
        2.      FIRST CAUSE OF ACTION – TRESPASS 
 
PARTIES 
                         
        3.      Edward  Thomas  Kennedy,  (hereinafter  "Kennedy"  or  "Plaintiﬀ")  is  one  of 

the  people  of  Pennsylvania,  and in this court of record complains of each of the following: 

AT&T,  Inc.,  David  R.  McAtee,  John  J.  Stephens  and  Randall  L.  Stephenson,  hereinafter 


1

https://www.whitehouse.gov/presidential-actions/presidential-proclamation-national-slavery-human-traffick
ing-prevention-month-2019/
                                                     
                                                   2 
Case 1:18-cv-01317-RGA Document 13 Filed 01/04/19 Page 3 of 15 PageID #: 101



"Defendant,"  and  "Defendants;"  who  are  each  summoned  to  answer  and  declare  under 

penalty  of  perjury  the  said  in  a  plea  of  trespass,  RICO,  trespass  on  the  case,  trespass  on 

the  case  -  vicarious  liability,  trover,  failure  to  provide  a  republican  form  of  government, 

intentional  inﬂiction  of  emotional  distress,  breach  of  contract,  defamation  and  fraud 

material Omission, and violation of Whistleblower Retaliation Provisions, to wit: 

          4.      Each  Defendant  exceeded  their  jurisdiction  by  either  directly,  through  an 

agent,  or  in  concert  with  another  did  cause  Kennedy  to  be  unlawfully  injured  against  his 

will,  without  jurisdiction  or  good  cause.  Said  Defendants,  without  good  cause,  harmed 

Kennedy.  

          5.      Defendant  AT&T  Inc.  (“AT&T”)  is  a  holding  company  incorporated  under 

the  laws  of  the  State of Delaware in 1983.2 AT&T has its principal executive oﬃces at 208 

S. Akard St., Dallas, Texas, 75202.3 

          6.      Defendant  Randall  L. Stephenson is Chief Executive Oﬃcer of AT&T, Inc., 

from  2007  to  present,  David  R.  McAtee  is  General  Counsel,  AT&T  Inc.,  and  John  J. 

Stephens Chief Financial Oﬃcer, AT&T, Inc., hereinafter also "oﬃcers."4 



2
  Concerning Presidential Proclamation on National Slavery and Human Traﬃcking Prevention Month, January 
2019, Kennedy believes his discovery may demonstrate that AT&T Inc is a Transnational Criminal Organization, 
and not simply a criminal organization under RICO based on evidence relative to real world, telecommunications 
technology. In other words Defendants have no plausible deniability concerning International and National Slavery 
and Human Traﬃcking given their status as oﬃcers of AT&T, Inc.
3
  Defendant AT&T is (probably) owned historically by the Lewis Cass Payseur Trust Company, Inc. through 
nominee directors and nominee shareholders through interlocking directorships and/or Springs Company, and/or the 
British crown through traitors to the nation. Based on hearsay evidence, the said trust and/or Springs Company is 
presumed to be administered by Crandall Close Bowles, c/o Federal Reserve Building, 530 E Trade St, Charlotte, 
NC 28202. [Ms. Bowles graduated from Wellesley College. Plaintiﬀ Kennedy's ex-wife, Gail Jane is a graduate of 
Wellesley College]. Kennedy believes the Payseur family hides their assets, including most railroads and the Federal 
Reserve Banks. The government in U.S. V. AT&T INC., DIRECTV GROUP HOLDINGS, LLC, AND TIME 
WARNER INC. does not explore the possibility of secret preferred stock holdings in AT&T, Inc., link here: 
https://www.justice.gov/atr/case/us-v-att-inc-directv-group-holdings-llc-and-time-warner-inc 

4
    https://investors.att.com/corporate-governance/leadership
                                                           
                                                         3 
Case 1:18-cv-01317-RGA Document 13 Filed 01/04/19 Page 4 of 15 PageID #: 102



        7.       Kennedy  was  ﬁrst  damaged  by  AT&T  Long  Lines  Division  in  San 

Francisco  in  1983  by  his  AT&T  Long  Lines  homosexual,  male  boss  for  not  being  a 

homosexual.5  Kennedy  believes  through  hearsay  that  said  boss  died  a  horriﬁc death from 

diseases linked to homosexuality in approximately 1984 or 1985.  

        8.       Kennedy  was  damaged  and  injured  by  Paciﬁc  Telesis  (now  owned  by 

AT&T)  CEO Samuel Ginn6 by constructive discharge and employment blacklisting.7  Ginn 

retaliated  against  Kennedy  and  stole  cellular  telephone  technology,  cellular  hardware  and 

regulated monopoly Paciﬁc Bell, cash ﬂow from the ratepayers and people of California.  

In  other  words,  Ginn  built  AirTouch  and  Vodafone  Corporation  on  a  foundation  of 

ﬁnancial  fraud.  Kennedy  objected  to  said  frauds  and  Ginn  retaliated  by  damaging  and 

injuring Kennedy. Ginn is a traitor to the United States in support of the British crown. 

Ginn's  Lawyers  were  General  Counsel  Richard  Odgers  and  Pillsbury,  Winthrop  Shaw 

Pittman LLP. Kennedy believe Odgers died a horriﬁc death based on hearsay evidence.8 

        9.         From  the  moment  he  was  harmed  until  the  present,  Kennedy,  under  color 

of law, was kept in constructive ﬁnancial imprisonment by the defendants. 

        10.      Each  defendant  today  acted  in  such  a  way  or  failed  to  act  in  such  a  way, 

that  Kennedy  is  injured  and  damaged.  Each  defendant  acted  to  deprive  Kennedy  of  his 

liberty,  especially  his  ﬁnancial  liberty,  and/or  each  defendant  failed  to  act  to  prevent  the 




5
  Employment terminated without cause.
6
  https://www.twst.com/bio/sam-ginn/
7
  BABY BELL BOSS: Sam Ginn; Taking Telesis off the Beaten Track, link here:
https://www.nytimes.com/1988/11/20/business/baby-bell-boss-sam-ginn-taking-telesis-off-the-beaten-trac
k.html
8
  The law of karma is not void.
                                                         
                                                       4 
Case 1:18-cv-01317-RGA Document 13 Filed 01/04/19 Page 5 of 15 PageID #: 103



loss  by  Kennedy  of  his  liberty.  Further,  each  defendant  is  a  willing  participant in concert 

with each of the remaining defendants. 

           11.    At  all  times  mentioned  in  this  action  each  defendant  is  the  agent  of  the 

other,  and  in  doing  the  acts  alleged  in  this  action,  each  is  acting  within  the  course  and 

scope  of  the  said agency. The following paragraphs describe what the Bandits, under color 

of law, either acted or failed to act as obligated. 

           12.    Each  defendant  exceeded  his  jurisdiction  under  color  of  law.  Each 

defendant  acted  in  concert  with  the  remaining  defendants  to  aﬀect  the  unlawful  loss  of 

liberty of Kennedy, his good reputation, and his ability to earn a living. 

           13.    Defendants  have  breached  that  duty,  and  their  ﬁduciary  duty  to  one  of  the 

people,  Kennedy.  The  damages  for the injury caused by defendants’ actions are $5,000 for 

each  day  of unlawful behaviors for each defendant, or $1,000,000.00 from each defendant, 

whichever is greater.  

           14.    The  damages  for  the  injury  caused  by  the  defendant's’  absence  of required 

action  is  $5,000 for each failure to act or $5,000,000.00 from each defendant, whichever is 

greater.  

SECOND CAUSE OF ACTION - RICO 

           15.    Paragraphs  1  through  14  is  included  by  reference  as  though  fully  stated 

herein. 

           16.    Kennedy  sues  Defendants  in  a  multi-count  cause  of  action  under  common 

law  Torts  and  also  The  Racketeer  Inﬂuenced  and  Corrupt  Organizations  Act  commonly 

referred  to  as  RICO  Act  or  simply  RICO,  a  US  federal  law  that  provides  for  extended 



                                                         
                                                       5 
Case 1:18-cv-01317-RGA Document 13 Filed 01/04/19 Page 6 of 15 PageID #: 104



criminal  penalties  and  a  civil  cause  of  action  for  injuries  for  acts  performed  as  part  of  an 

ongoing  criminal  organization9  including  RICO  violations  by  AT&T  that  includes  the 

following: 

        17.      The Defendants have systematically and continuously, over the last ten (10) years  
         
and more, conducted a corrupt enterprise in violation of the Racketeer Inﬂuenced and Corrupt  
 
Organization (“RICO”) Act, all of which acts are continuing in nature. As grounds, therefore  
 
beginning in 2008 to the present, Defendant Stephenson misstated, misinformed and ﬁled fake  
 
ﬁnancial records on government websites, supported by self-authenticating digital evidence, 
 
and  the  fact  that  AT&T,  Inc.  and  AT&T  CEO  Stephenson  uses  alternative  metrics  to  avoid 

generally  accepted  accounting  principles  (GAAP).  It  is  a  ﬁnancial  fraud  crime  to  lie  or 

misconstrue  information  to  the  government  in  form  10-k  ﬁlings  at  the  sec.gov  website  under 

RICO  and  the  agency  law  of  the  Securities  and  Exchange  Commission,  and  Stephenson  lied, 

misstated and misconstrued 10-k ﬁlings.  

           19.    The damages claimed are all a result of the injuries. 

THIRD CAUSE OF ACTION – TRESPASS ON THE CASE -VICARIOUS LIABILITY 

           20.    Paragraphs  1  through  19  is  included  by  reference  as  though  fully  stated 

herein. 




9
 18 U.S. Code § 1961 - Elements of Racketeering et seq. 
Racketeering encompass a wide range of criminal activities that are directed towards generating a proﬁt. 
The actual income-generating activities may constitute a criminal oﬀense. AT&T, Inc., an organized criminal 
enterprise, and a transnational criminal organization, pursued ﬁnancial fraud evidenced herein from the oﬃcial 
public record, Said activity may also expose AT&T to prosecution under the federal mail and wire fraud statutes, and 
now in this state of emergency, military law. Eﬀorts by AT&T and Stephenson to conceal the criminal nature of these 
activities may also constitute criminal oﬀenses. 
                                                           
                                                         6 
Case 1:18-cv-01317-RGA Document 13 Filed 01/04/19 Page 7 of 15 PageID #: 105



           21.    Power  is  never  without  responsibility.  And  when  authority  derives  in  part 

from  Government's  thumb  on  the  scales,  the  exercise  of  that  power  by  private  persons 

becomes closely akin, in some respects, to its exercise by Government itself. 

           22.    The  purpose  of  imposing  vicarious liability is to ensure the costs of injuries 

resulting  from  defective  actions  are  placed  on  the  source  of  the  actions  and  others  who 

make  the  actions  possible  rather  than  on  injured  persons  who  are  powerless  to  protect 

themselves.  For  a  defendant  to  be  vicariously  liable  it  must  play  an  integral  and vital part 

in  the  overall  production  and  promotion  activity  so  that  the  actor  is  in  a  position  to  aﬀect 

others  or,  at  the  very  least,  it  must  provide  a  link  in  the  chain  of  exposing  the  ultimate 

victim  to  the  actor.  The vicariously liable defendant must be in the business of controlling, 

leasing,  bailing  or  licensing  the  actors.  Each  defendant  is  an  agent  of  the  other,  and each 

has  his  place  in  the  chain  of  exposing  plaintiﬀ  Kennedy  to  the  actors.  Each  defendant  is 

vicariously liable for each instance of injury to the plaintiﬀ.   

           23.    The damages claimed are all a result of the injuries. 

FOURTH  CAUSE  OF ACTION – FAILURE TO PROVIDE A REPUBLICAN FORM OF 

GOVERNMENT 

           24.    Paragraphs  1  through  23  is  included  by  reference  as  though  fully  stated 

herein. 

           25.    Kennedy  wishes  Defendants  to  not  breach  their  ﬁduciary  duty  to Kennedy. 

Kennedy  wishes  Defendants  to  not  breach  their  oaths  of  oﬃces.  Kennedy  wishes 

Defendants  not  to  lie, mislead, misconstrue, misrepresent and/or put false information into 

either this court of record or the oﬃcial public record. 



                                                           
                                                         7 
Case 1:18-cv-01317-RGA Document 13 Filed 01/04/19 Page 8 of 15 PageID #: 106



           26.    Nationwide,  the  Federal  Communications  Commission  and  in  California, 

the  California  Public  Utilities  Commission  deregulated  regulated  inside  wire  assets  of 

AT&T,  Inc.,  through  ﬁrewalls,  but/and  neglected  to  enforce  their  rules  for  40  years 

allowing  Ginn  and  Stephenson  to  steal  assets  and/or  cash  ﬂow  from  we  the  people  for 

personal  ﬁnancial  gain.  Kennedy  complained  directly  about  this  to  AT&T  CEO  Ginn. 

Ginn  retaliated  and  injured  and  damaged  Kennedy,  breached  his  contract  promise  of  a 

career,  and  damaged  his  good  name,  obstructed  his  ability  to  earn  a  living  in  violation  of 

whistleblower retaliation provisions. 

           27.    The  Constitution  guarantees  to  every  state  a  Republican  form  of 

government  (Art.  4,  Sec.  4).  No  state  may  join  the  United  States  unless  it  is  a  Republic. 

Our Republic is one dedicated to "liberty and justice for all." Minority individual rights are 

the priority.  

           28.    The  people  have  natural  rights  instead  of  civil  rights.  The  people  are 

protected  by  the  Bill  of  Rights  from  the  majority.  One  vote  in  a  jury  can  stop  all  of  the 

majority  from  depriving  any  one  of  the  people  of  his  rights;  this  would  not  be  so  if  the 

United  States  were  a  democracy.  The  business  model  of  AT&T,  Inc,  and  its  agents 

Pillsbury,  Winthrop  Shaw  Pittman  LLP,  EY,  and  Ernst  &  Young  LLP,  are  based  on  a 

foundation of deceptions, lies and fraud. 

           29.    The damages claimed are all a result of the injuries. 

FIFTH CAUSE OF ACTION – ACTION OF TROVER 

           30.    Paragraphs  1  through  29  is  included  by  reference  as  though  fully  stated 

herein. 



                                                          
                                                        8 
Case 1:18-cv-01317-RGA Document 13 Filed 01/04/19 Page 9 of 15 PageID #: 107



          31.    Ginn  and  AT&T,  Inc.,  wrongly  took,  that  is  stole,  Kennedy's  trade  secrets, 

and demoted him from a professional MBA job in Strategy, Marketing and Planning to 

Operations in the coin public telephone division, a business that is now eﬀectively dead.    

          32.    Paciﬁc  Telesis  /  Paciﬁc  Bell  Corporation,  San  Francisco,  CA,  and  San 

Ramon, CA, now owned by AT&T, Inc., and its oﬃcers, promised Kennedy a career.   

          33.    Paciﬁc  Bell,  now  AT&T,  Inc.  President Ted Sanger also promised Kennedy 

job  security  after  legal  and  ethical  violations  by  corporation  oﬃcers  of  Paciﬁc  Bell,  now 

AT&T, Inc. 

          34.    AT&T,  Inc.  Ginn  breached  said  contract,  stole  Kennedy's  trade  secrets  and 

forced  him  with  not  consent  into  satanic,  mysticism,  mind  control  torture  or  so-called 

"Krone  Training,"  and/or  "Kroning"  and/or "leadership Development."10 See TRYING TO 

BEND  MANAGERS'  MINDS  Guess  who  could  conduct  your  next  management  training 

session.  Werner  Erhard  of  est  fame,  Church  of  Scientology,  or  some  other  ''human 

potential''  guru.11  Such  evil intent by Ginn and AT&T directly causes Kennedy's emotional 

distress. 

          35.    The AT&T, Inc. and the former Time Warner Corporation steal the use the s 

Kennedy  family  name  without  permission  or  authority.  Kennedy  is  part  of  the  Kennedy 

family  bloodline  with  common  law  copyright of the name Kennedy for thousands of years 

based on Kennedy's research in English and Irish libraries in Europe. 

          36.    The damages claimed are all a result of the injuries. 

SIXTH CAUSE OF ACTION – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS 
 

10
     https://www.upi.com/Archives/1987/03/24/Phone-company-dabbles-in-mysticism/4737543560400/
11
     https://money.cnn.com/magazines/fortune/fortune_archive/1987/11/23/69878/index.htm
                                                        
                                                      9 
Case 1:18-cv-01317-RGA Document 13 Filed 01/04/19 Page 10 of 15 PageID #: 108



           37.    Paragraphs  1  through  36  is  included  by  reference  as  though  fully  stated 

herein. 

           38.    Elements  of  intentional  inﬂiction  of  emotional  distress  as  a  tort  is  as 

follows:  (1)  the  defendant  must  act  intentionally  or recklessly; (2) the defendant's conduct 

must  be  extreme  and  outrageous,  and  (3)  the  conduct  must  be  the  cause  (4)  of  severe 

emotional distress. Kennedy says all four elements are met. 

           39.    The damages claimed are all a result of the injuries. 
 
SEVENTH CAUSE OF ACTION – BREACH OF CONTRACT 
 
     40.  Paragraphs  1  through  39  is  included  by  reference  as  though  fully  stated 

herein. 

           41.    Defendant  Ginn  and  AT&T,  Inc.  breached  the  employment  contract  to 

Kennedy concerning career; 

           42.    The damages claimed are all a result of the injuries. 

 
EIGHTH CAUSE OF ACTION – FRAUD MATERIAL OMISSION 

           43.    Paragraphs  1  through  42  is  included  by  reference  as  though  fully  stated 

herein. 

           44.    Defendants injured Kennedy by fraud. 

           45.    Material  Omission.  Securities  and  Exchange  Commission  Rule  10b-5, 

codiﬁed at 17 C.F.R. 240.10b-5, targets securities fraud promulgated by the U.S. Securities 

and  Exchange  Commission,  pursuant  to  its  authority  granted  under  §  10(b)  of  the 

Securities Exchange Act of 1934.[1]  



                                                       
                                                     10 
Case 1:18-cv-01317-RGA Document 13 Filed 01/04/19 Page 11 of 15 PageID #: 109



           46.    Rule  7  prohibits  any  act  or  omission  resulting  in  fraud  or  deceit  in 

connection  with  the  purchase or sale of any security. The issue of insider trading is given a 

further deﬁnition in SEC Rule 10b5-1. 

           47.    Kennedy was injured as a result of Defendants fraud. 

           48.    The damages claimed are all a result of the injuries. 

TENTH  CAUSE  OF  ACTION  –  VIOLATION  OF  WHISTLEBLOWER  RETALIATION 

PROVISIONS 

           49.    Paragraphs  1  through  48  is  included  by  reference  as  though  fully  stated 

herein. 

           50.    Individual  corporate  directors  may  be  held  personally  liable  for  retaliating 

against  a  whistleblower  under  both  the  Sarbanes-Oxley  Act  of  2002  (SOX)  and  the 

Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (Dodd-Frank). 

           51.    Both  SOX  and  Dodd-Frank  allow  corporate  directors  to  be held personally 

liable for deciding to retaliate against a whistleblower. 

           52.    Dodd-Frank  does  not  require  that  a whistleblower report violations directly 

to the Securities and Exchange Commission.12  

           53.    Kennedy  made  an  internal  complaint  to  Ginn  and  this  complaint  is 

suﬃcient to constitute protected activity under Dodd-Frank. 

           54.    AT&T, Inc. and oﬃcer Defendants and their agents injured Kennedy. 

           55.    The damages claimed are all a result of the injuries. 


12
  In Wadler v. Bio-Rad Labs, Inc., the United States District Court, Northern District of California, held that
corporate directors may be held personally liable for retaliating against a whistleblower under both the
Sarbanes-Oxley Act of 2002 (SOX) and the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010
(Dodd-Frank).


                                                        
                                                      11 
Case 1:18-cv-01317-RGA Document 13 Filed 01/04/19 Page 12 of 15 PageID #: 110



LAW OF THE CASE 

        56.     Exhibit  “1”  is  incorporated  by  reference  as  though  fully  stated  herein.  The 

date of the claim is the date of the hearing.  

        57.     Statutes  and  codes  shall  be  the  rules  of  decision  as  long  as  they  are  not  in 

conﬂict with the common law.  

                                           REQUEST FOR RELIEF 

        58.     For that cause of action, therefore, Plaintiﬀ brings his suit. 

        59.     WHEREFORE,  Plaintiﬀ  prays  judgment  against  Defendants,  and  each  of 

them, as follows: 

On all causes of action: 
 
        60.    For general damages in the sum of $5,000 for each day of unlawful behaviors for  
         
each defendant, or $1,000,000.00 from each defendant, whichever is greater;  
         
        61.    For damages for the injury caused by the defendant's’ absence of required actions  
         
of $5,000 for each failure to act; or $5,000,000.00 from each defendant, whichever is greater;  
 
        62.    That  the  court  enter  a  declaratory  judgment  that  defendants  have  acted 

arbitrarily  and  capriciously,  have  abused  their  discretion  and  have acted not in accordance 

with law, but under color of law; 

        63.     That  the  court  enter  a  declaratory  judgment  that  defendants  have  acted 

contrary to constitutional right, power or privilege; 

        64.     That  the  court  enter a declaratory judgment that defendants' actions were in 

excess of statutory jurisdiction, authority and short of statutory right; 




                                                        
                                                      12 
Case 1:18-cv-01317-RGA Document 13 Filed 01/04/19 Page 13 of 15 PageID #: 111



        65.     That  the  court  permanently  enjoin  defendants  from  interfering  in  any  way 

with Kennedy's lawful rights and provide him with a lawful government; 

        66.     That  the  court  permanently  enjoin  defendants  from  interfering  in  any  way 

with Kennedy's lawful rights and honor their ﬁduciary duty to Kennedy; 

        67.     That  the Court Order the Federal Communications Commission and AT&T, 

Inc.,  upon  proper  Motion,  to  immediately  cease  and  desist  on  5th  generation  (5g) 

microwave  (cellular)  technology  implementation  until  the  end  of  this  lawsuit  and  AT&T, 

Inc. proves no harm to Kennedy; 

        68.     That the court grant such, other and further relief as the court deems proper; 

        69.     That  the  court  Order  AT&T,  Inc.,  to  compensate  Kennedy  with  paychecks 

in  lawful  money  from  1991  to  present  and  compensate  Kennedy  with  all  retirement 

beneﬁts.  including  but  not  limited  to  salary,  pensions,  health  insurance  and  telephone 

beneﬁts;         

        71.     For interest as allowed by law;  

        72.     For costs of suit incurred;  

        73.     That the court grant his attorneys fees;  

        74.     That  the  court  Order  AT&T,  Inc.  to  stop  the  use  the  Plaintiﬀ's  Kennedy's 

family name without permission or authority, or compensate Kennedy.  

        75.     That  the  Court  Order  AT&T,  Inc.,  upon  proper  Motion,  to  reﬁle  reports 

with  agencies  of  the  United  States  government,  especially  the  Securities  and  Exchange 

Commission,  based  on  the  information,  disclosures  and  evidence  presented  in  this 

complaint; 



                                                      
                                                    13 
Case 1:18-cv-01317-RGA Document 13 Filed 01/04/19 Page 14 of 15 PageID #: 112



        76.    That the court Order AT&T, Inc. to compensate Kennedy $1,000,000.00 for 

injury  and  damages  under  Sixth  Cause  of  Action  –  Intentional  inﬂiction  of  emotional 

distress.  

        77.    That  the  court  Order  AT&T,  Inc.  to  compensate  Kennedy  $1,000,000.00 

each  from  said  individual  Directors  of  AT&T,  Inc  under  Tenth  Cause  of  Action  –  a 

violation of Whistleblower Retaliation Provisions for injury and damages. 

        78.    I,  Edward  Thomas  Kennedy,  declare  under  penalty  of  perjury  that  the 

foregoing facts are true and correct to the best of my knowledge. 

Date: January 4, 2019. 

 

Attached: Exhibit 1, Law of the Case  

(22 pages) 

                                                       /s/ Edward Thomas Kennedy (seal) 

                                                       _________________________SEAL 
                                                       Edward Thomas Kennedy, Plaintiﬀ 
                                                       [MBA, Notre Dame, 1977] 
                                                       401 Tillage Road 
                                                       Breinigsville, Pennsylvania  
                                                       Telephone: 415-275-1244. 
                                                       Fax: 570-609-1810. 
                                                       Email: pillar.of.peace.2012@gmail.com 
                                                       Email: kennedy2018@alumni.nd.edu             




                                                   
                                                 14 
Case 1:18-cv-01317-RGA Document 13 Filed 01/04/19 Page 15 of 15 PageID #: 113



                                     CERTIFICATE OF SERVICE 
 
       I hereby certify that on January, I ﬁled the foregoing Amended Complaint and Exhibit 1  
 
Law of the Case, and this Certiﬁcate of Service to the Clerk of this Court by ECF and Service of  
 
Process served both said documents for all the Defendants by US Certiﬁed Mail - Return Receipt  
 
Requested (green Card) Number 7018 1830 0002 2252 4962 on the following AT&T, Inc. oﬃcer  
 
party: 
 
        David R. McAtee, General Counsel 
        AT&T, Inc. 
        208 S. Akard St.,  
        Dallas, Texas, 75202 
 
 
 
 
 
 
Dated this 4th day of January 2019. 
                                              
                                                             /s/ Edward Thomas Kennedy (seal) 
                                                             _______________________ 
                                                             EDWARD THOMAS. KENNEDY 
                                                      
                                                      
                                                      
 
 
                                                      
                                              




                                                 
                                               15 
